CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS

OF

Simlatus Corporation

 

We, the undersigned, do hereby certify that at a meeting of the Board of
Directors (the “Board”) of Simlatus Corporation, a corporation incorporated
under the laws of the State of Nevada (the “Corporation”), duly held on March
29, 2019, at which said meeting no less than a majority of the directors were
present and voting throughout, the following resolution, upon motions made,
seconded and carried, was duly adopted and is now in full force and effect:

 

WHEREAS, ON March 29, 2019, the Board of Directors approved the Company and its
subsidiary, Proscere Bioscience Inc., to enter into an Exclusive Distribution
Agreement with Brand House Ventures Inc. allowing the rights to sell the CBD
Cold Water Extraction Systems within all of the United States. (Attached is the
Agreement).

 

The term of the agreement is for five years with guaranteed minimal purchase
orders of $15,000,000 per year and/or $75,000,000 over a five year period.

 

Mike Mulder is the President of Brand House Ventures Inc., and the company was
formed in 2010 as a sole proprietorship, and in 2014 was formed as a California
S-Corporation. Today Brand House is a Holding Company for the distribution of a
variety of products and technologies.

 

NOW, THEREFORE, BE IT:

 

RESOLVED, ON March 29, 2019, the Board of Directors approved the Company and its
subsidiary, Proscere Bioscience Inc., to enter into an Exclusive Distribution
Agreement with Brand House Ventures Inc. allowing the rights to sell the CBD
Cold Water Extraction Systems within all of the United States. (Attached is the
Agreement).

 

The term of the agreement is for five years with guaranteed minimal purchase
orders of $15,000,000 per year and/or $75,000,000 over a five year period.

 

Mike Mulder is the President of Brand House Ventures Inc., and the company was
formed in 2010 as a sole proprietorship, and in 2014 was formed as a California
S-Corporation. Today Brand House is a Holding Company for the distribution of a
variety of products and technologies.

 

RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate and/or proper way to implement the provisions of
the foregoing resolutions:

 

The undersigned, do hereby certify that we are members of the Board; that the
attached is a true and correct copy of resolutions duly adopted and ratified at
a meeting of the Board duly convened and held in accordance with its by-laws and
the laws of the Corporation’s state of incorporation, as transcribed by us from
the minutes; and that the same have not in any way been modified, repealed or
rescinded and are in full force and effect.

Page 1 of 2

 

IN WITNESS WHEREOF, we have hereunto set our hands as Members of the Board of
Directors of the Corporation.

 

/s/ Richard Hylen  3/29/2019 Richard Hylen, Chairman  Date      /s/ Baron
Tennelle  3/29/2019 Baron Tennelle, Director  Date      /s/ Dusty Vereker 
3/29/2019 Dusty Vereker, Director  Date

Page 2 of 2